DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “waveform template comprises at least one of information related to the user’s health, gender, age, height, or weight” (lines 1-3), wherein this limitation is unclear as it is unclear how demographic info such as “health, gender, age, height, or weight” can comprise a waveform template. For examination purposes, examiner has interpreted the demographic information of “health, gender, age, height, or weight” to be used to make the waveform more accurate. Claim 22 also recites the limitation “the user’s health”, wherein this limitation is unclear as it is unclear what the Applicant means by the health of a user. For examination purposes, examiner has interpreted the limitation of “the user’s health” to refer to information regarding the user’s physical or mental health.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 11 recites “selecting one waveform template” and “determining blood pressure”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because “selecting one waveform template” can be done in the mind or by hand (or example, the processor 250 may determine at least one of the state of the user, the posture of the user, or the measuring environment, based on at least one of the first sensor module 210 or the second sensor module 220. Based on this, the processor 250 may select one waveform template to be used to determine a blood pressure value from a plurality of waveform templates stored (Applicant’s Specification, Paragraph [0055]), wherein this limitation can be performed in the mind or by hand as one can merely think about the state of the user, the posture of the user, or the measuring environment so as to determine the waveform template) and “determining blood pressure” can be done in the mind or by hand (when similarity between the waveform of the PPG signal and the selected waveform template falls within a specified range, the processor 250 may determine a blood pressure value stored in association with the selected waveform template (Applicant’s Specification, Paragraph [0056]), wherein this limitation can be performed in the mind or by hand by merely thinking about the similarity between a known PPG signal and a selected waveform template).
This judicial exception is not integrated into a practical application at Step 2A Prong Two. Moreover, the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B. The claim recites “obtaining information”, wherein this limitation amounts to mere data gathering (the biometric sensor 20 may be used to obtain biometric information of the user of the electronic device 100 (Applicant’s Specification (Paragraph [0040])), which is considered insignificant extra-solution 
Dependent claim 12 incorporates the non-statutory subject matter of claim 11 therein. Claim 12 specifies the type of data of the biometric signal, wherein this merely limits the abstract idea.
Dependent claim 13 incorporates the non-statutory subject matter of claim 11 therein. Claim 13 specifies the type of data of the information related to the state of the user, wherein this merely limits the abstract idea.
Dependent claim 14 incorporates the non-statutory subject matter of claim 11 therein. Claim 14 specifies the type of data of the information related to the state of the user, wherein this merely limits the abstract idea.
Dependent claim 15 incorporates the non-statutory subject matter of claim 11 therein. Claim 15 specifies the type of data of the information related to the state of the user, wherein this merely limits the abstract idea.
Dependent claim 16 incorporates the non-statutory subject matter of claim 11 therein. Claim 16 specifies the method used to determine a waveform template, wherein this merely limits the abstract idea.
Dependent claim 17 incorporates the non-statutory subject matter of claim 16 therein. Claim 17 specifies the method used to determine a waveform template, wherein this merely limits the abstract idea.
Dependent claim 18 incorporates the non-statutory subject matter of claim 17 therein. Claim 18 specifies the method used to determine a blood pressure, wherein this merely limits the abstract idea. The claim additionally recites the limitation “adding a waveform template”, which can be done in the mind or by hand (generate the representative waveform based on at least one of the state of the user, 
Dependent claim 19 incorporates the non-statutory subject matter of claim 16 therein. Claim 19 specifies the method used to determine a waveform template, wherein this merely limits the abstract idea. The claim additionally recites the limitation “generating a representative waveform”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraph [0066], wherein this limitation can be done in the mind or by hand by merely thinking about at least one of the state of the user, the posture of the user, or the measuring environment).
Dependent claim 20 incorporates the non-statutory subject matter of claim 19 therein. Claim 20 specifies the method regarding generating a representative waveform and adding the generated representative waveform, which merely limits the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US-8738118-B2).
Regarding claim 1, Moon teaches an electronic device comprising at least one sensor (Moon, Col 2, lines 17-18), a processor (Col 3, lines 26-27); and a memory operatively connected with the processor, wherein, when being executed, the memory stores instructions that cause the processor to (Col 14, lines 
Regarding claim 11, Moon teaches an operating method of an electronic device, the method comprising: obtaining information related to at least one of a state of a user, a posture of the user, or a measuring environment; selecting one waveform template from a plurality of waveform templates stored in the electronic device, based on the obtained information (Col 3, lines 29-33; Col 16, lines 44-47, wherein a correction factor is considered to read on a waveform template as the correction factor is based on a motion waveform obtained using posture information of the user; Col 18, lines 12-14; Col 5, lines 25-29; wherein the pulse transit time (PTT) being calculated based on a motion waveform determined based on arm height is considered to read on a waveform template); and determining a blood pressure value of the user by using the selected waveform template and a measured biometric signal (Col 2, lines 17-18; Col 16, lines 44-47).
Regarding claims 2 and 12, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the biometric signal comprises a photoplethysmogram (PPG) signal (Col 2, lines 17-18).
Regarding claim 3, Moon teaches the electronic device of claim 1, wherein the at least one sensor comprises: a biometric sensor configured to obtain information related to the state of the user 
Regarding claims 4 and 14, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the information related to the measuring environment comprises at least one of a location of the electronic device, a temperature, or humidity when blood pressure is measured (Col 9, lines 9-13).
Regarding claim 5, Moon teaches the electronic device of claim 3, wherein the additional sensor comprises a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor, an infrared (IR) sensor, a temperature sensor, a humidity sensor, or an illuminance sensor (Col 4, lines 9-10; Col 9, lines 9-13).
Regarding claims 6 and 16, Moon teaches the electronic device of claim 1 and the operating method of an electronic device of claim 11, respectively, wherein the instructions comprise an instruction that causes the processor to determine whether the selected waveform template is used, based on a similarity indicating how much the selected waveform template and the biometric signal are similar to each other (Col 16, lines 63-67; Figure 10, wherein Figure 10 shows corresponding posture to pulse transit time).
Regarding claims 7 and 17, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, wherein the instructions comprise an instruction that causes the processor to, when the similarity indicating how much the selected waveform template and the biometric signal are similar to each other falls within a specified similarity range, determine the blood pressure value of the user based on the selected waveform template (Col 16, lines 63-67, wherein a specific change in pulse transit time value reads on a specified similarity range; Figure 10, wherein measured elbow height range is correlated to pulse time transit range).

Regarding claims 9 and 19, Moon teaches the electronic device of claim 6 and the operating method of an electronic device of claim 16, respectively, wherein the instructions comprise an instruction that causes the processor to: when the similarity indicating how much the selected waveform template and the biometric signal are similar to each other does not fall within the specified similarity range, generate a representative waveform by using the biometric signal (Col 5, lines 25-29; Col 17, lines 3-8, wherein the cardiovascular system evolving over time reads on the previous calibration not being similar enough to the biometric signal and the periodic calculation reads on generating a new waveform, similarly, based on Figure 10 of Moon, considering the range of elbow height to only be between -4 to -12, anything that does falls out of that range would be considered to read on not falling within the specified similarity range, wherein in reference to the periodical calculation, the value falling out of range updates the waveform template), measure the blood pressure value of the user based on the generated representative waveform (Col 17, lines 3-8), and add a waveform template corresponding to the generated representative waveform (Col 17, lines 3-8).
Regarding claims 10 and 20, Moon teaches the electronic device of claim 9 and the operating method of an electronic device of claim 19, respectively, wherein the instructions comprise an instruction that causes the processor to: generate the representative waveform based on at least one of the state of the user, the posture of the user, or the measuring environment when adding the waveform template corresponding to the representative waveform (Col 17, lines 11-13; Col 5, lines 25-29), and add the generated representative waveform to the waveform template (Col 17, lines 3-8).

Regarding claim 15, Moon teaches the method of claim 11, wherein the information related to the posture of the user comprises at least one of a state in which blood pressure is measured by using the left or right hand, a standing state, a sitting state, a dynamic state, a static state, a sleeping state, a resting state, an exercising state, or a state after exercising (Col 10, lines 16-18).
Regarding claim 21, Moon teaches the electronic device of claim 3, wherein the information on the posture of the user comprises a motion or movement of the user or the electronic device when blood pressure is measured (Col 2, lines 17-20).
Regarding claim 22, Moon teaches the electronic device of claim 1, wherein the selected waveform template comprises at least one of information related to the user's health, gender, age, height, or weight (Col 24, lines 45-48).
Regarding claim 23, Moon teaches the electronic device of claim 1, wherein the state of the user comprises at least one of a body state or a psychological state of the user when blood pressure is measured, and wherein the state of the user includes information when the user is sleeping, information when the user is resting, information when the user is exercising, or information on the user after exercising (Col 10, lines 16-18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791